Citation Nr: 0508100	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  94-44 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1151.

2.  Entitlement to VA burial benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from December 1944 to July 
1946.  He died in October 1991.  The appellant is his 
surviving spouse.

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In December 
1991, the RO denied the appellant VA burial benefits.  A 
Notice of Disagreement (NOD) was received subsequently in 
December 1991.  A Statement of the Case (SOC) was issued in 
September 1994, and a Substantive Appeal was received in 
October 1994.

In August 1996, the Board of Veterans' Appeals (Board) 
remanded the matter on appeal to the RO to afford the 
appellant a hearing before a Member of the Board (now, 
Veterans Law Judge (VLJ)) at the RO (Travel Board hearing).  
That hearing was held in June 1997, a transcript of which is 
of record.

In August 1998, the Board remanded the matter to the RO for 
further development and adjudication.  During the pendency of 
the remand, an April 2002 rating action denied DIC pursuant 
to the provisions of 38 U.S.C.A. § 1151.  A NOD was received 
in May 2002, and a SOC was issued in July 2002.  A 
Substantive Appeal was received subsequently in July 2002.  
In October 2002, the RO continued the denial of VA burial 
benefits, and that matter was returned to the Board for 
further appellate consideration.

The claims were most recently before the Board in April 2003, 
at which time the appellant was advised that as a matter of 
due process, she had a second opportunity to provide 
testimony before a member of the Board, inasmuch as the Board 
member who held the June 1997 hearing had subsequently left 
the Board and was therefore unable to participate in 
rendering a decision on the appeal.  The appellant presented 
testimony at a Board hearing held before the undersigned 
Veterans Law Judge, in September 2003.


REMAND

The appellant contends that the veteran's death was due to VA 
surgery to repair an abdominal aortic aneurysm (AAA) 
performed at the VA Medical Center (VAMC) in Brooklyn, New 
York.  

During a September 2003 hearing, the appellant provided 
testimonial evidence to the effect that the veteran's primary 
care was provided by the Brooklyn VAMC from approximately 
1980 forward and that the surgical repair of the AAA likely 
occurred sometime in the late 1980s or early 1990s.  A review 
of the file reflects that VA medical records from the VAMC in 
Brooklyn, New York, dated from January 1990 until the date of 
the veteran's death in October 1991, were requested in August 
1999.  In March 2000, records from that facility dated from 
1987 to 1991 were received, but it appears that these may 
have been incomplete.  There were no records presented, such 
as a hospitalization report or discharge summary, in 
conjunction with the abdominal aortic aneurysm repair.  
However, a VA medical record dated in January 1991 does make 
reference to status post AAA repair, in the past, although no 
specific date for the surgery was noted.  It is the opinion 
of the Board that an attempt should be made to obtain the 
aforementioned records pertaining to the veteran's AAA repair 
prior to adjudication of the claims on appeal.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Additionally, there has been a question raised as to whether 
the veteran was awarded disability compensation benefits.  In 
October 1994, the appellant submitted copies of VA patient 
data cards that were issued to the veteran.  One card 
contains an imprint which reads "service-connected."  It is 
not clear on what basis this card was issued to the veteran.  
At the September 2003 hearing, the appellant and her 
representative suggested the veteran was service-connected at 
the time of his death by virtue of the issuance of this card.  
The Board will request that the RO, on remand, seek 
clarification in this regard.     

Thus, in order to give the appellant every consideration with 
respect to the present appeal, the Board determines that 
further development is warranted.  While the Board regrets 
the further delay that the remand of this matter will cause, 
it recognizes that due process considerations require such 
action.  Accordingly, this matter is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C. for the 
following: 

1.  The RO should contact the appropriate 
administrator at the Brooklyn VA Medical 
Center in writing and inquire on what 
basis the VA patient card was issued to 
the veteran.  A copy of the VA patient 
data card should be provided along with 
the inquiry.  The RO should associate any 
reply with the claims file.

2.  The RO is asked to request medical 
records from the VAMC in Brooklyn, New 
York dated from 1985 to 2001.  The RO 
should obtain certified copies of any 
records pertaining to the treatment of 
the abdominal aortic aneurysm, to include 
the operative report, doctor's orders, 
and nurses' and progress notes, and any 
consent form signed by the veteran.  All 
attempts to obtain these records, along 
with the resulting response, should be 
annotated for the file.  If no additional 
evidence is available, that fact should 
be documented in the claims file.

3.  The appellant should be asked to 
complete the necessary authorization for 
the release of the veteran's private 
medical records from the Maimonides 
Medical Center and Hospital in Brooklyn, 
New York, dated between 1985 and 1991, 
and these records should be requested and 
obtained.  If no additional evidence is 
available, that fact should be documented 
in the claims file.

4.  After completion of the above and any 
additional development which the RO may deem 
necessary, the RO should readjudicate the 
issues on appeal.  If the determination 
remains unfavorable to the appellant, she and 
her representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period in which 
to respond. 

Thereafter, the case should be returned to the Board, for 
appellate review.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	AMANDA R. BLACKMON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




